204 Ga. App. 865 (1992)
420 S.E.2d 810
CA-SHAR, INC.
v.
McKESSON CORPORATION.
A92A1759.
Court of Appeals of Georgia.
Decided July 9, 1992.
William L. Reilly, for appellant.
Harmon, Smith, Bridges & Wilbanks, Marlan B. Wilbanks, Kutak, Rock & Campbell, Thomas R. Todd, Jr., Morgan & Gottleib, Deborah L. Morgan, for appellee.
SOGNIER, Chief Judge.
On May 11, 1992, Ca-Shar, Inc. filed this direct appeal from the trial court's order of April 10, 1992 granting summary judgment in favor of McKesson Corporation "in the amount of $9,719.93 plus interest after judgment at the legal rate." See OCGA § 7-4-12 (interest on judgment to be calculated at 12 percent per year).
McKesson Corporation has moved to dismiss this appeal based upon the fact that the judgment herein is less than $10,000. OCGA § 5-6-35 (a) (6) was amended effective July 1, 1991 to provide that "[a]ppeals in all actions for damages in which the judgment is $10,000.00 or "less" shall be by application as set forth in OCGA § 5-6-35 (b). Ga. Laws 1991, p. 412, § 1. "Although the grant of a motion for summary judgment is in general directly appealable, where the amount of the judgment is [$10,000] or less, an application for discretionary appeal is required. [Cit.]" Lightwerk Studios v. Door Units of Ga., 184 Ga. App. 148, 149 (361 SE2d 32) (1987). We note that CaShar's previously filed application for discretionary appeal to this *866 court was denied.
Accordingly, the entry of summary judgment in favor of McKesson Corporation provides no basis for a direct appeal in this case, and McKesson Corporation's meritorious motion to dismiss is granted.
Appeal dismissed. McMurray, P. J., and Cooper, J., concur.